Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00357-CR

                                        Teodoro VASQUEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 10-2314-CR
                           Honorable Dwight E. Peschel, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 15, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Teodoro Vasquez pled guilty to indecency with a child by contact and received deferred

adjudication community supervision for a term of six years.         The State filed a motion to

adjudicate guilt and revoke his community supervision alleging that Vasquez violated two

conditions of his community supervision, Condition No. 28 by failing to participate and

cooperate in sex offender treatment and Condition No. 35 by having a third party communication

about the victim. Vasquez pled “not true” to both alleged violations. After an evidentiary

hearing, the trial court found that Vasquez violated Condition No. 28. The court adjudicated
                                                                                     04-12-00357-CR


Vasquez guilty and revoked his community supervision. The court sentenced Vasquez to twelve

years’ imprisonment and assessed $502 in court costs. Vasquez now appeals. We affirm the

trial court’s judgment.

        Vasquez’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Vasquez with a copy of the brief and motion

to withdraw, and informed him of his right to review the record and file his own pro se brief.

See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); see also

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Vasquez did

not file a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed.

See id. Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Vasquez wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.

P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be
                                                -2-
                                                                                  04-12-00357-CR


forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

See TEX. R. APP. P. 68.3.      Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.



                                                Rebeca C. Martinez, Justice


DO NOT PUBLISH




                                              -3-